

116 HR 4562 IH: Allowing More Transparency in Reviewing Advertising Construction Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4562IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Espaillat introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the exemption of certain legal requirements applied to Amtrak in making improvements to
			 exclude the construction of advertisements.
	
 1.Short titleThis Act may be cited as the Allowing More Transparency in Reviewing Advertising Construction Act or the AMTRAK Act. 2.Limitation on exemption for Amtrak from certain legal requirementsSection 24902(j) of title 49, United States Code, is amended by adding at the end the following:
			
 (k)Limitation on exemptionsSubsection (j) shall not apply to an improvement activity carried out for the purpose of construction or display of an advertisement..
		